122 N.J. Super. 117 (1973)
299 A.2d 104
IN THE MATTER OF THE GUARDIANSHIP OF JANICE MORGAN, A MINOR. IN THE MATTER OF THE GUARDIANSHIP OF KENNETH DONKA, A MINOR.
Superior Court of New Jersey, Morris County Court, Probate Division.
Decided January 5, 1973.
*118 Janice Morgan, pro se
Kenneth Donka, pro se
GASCOYNE, J.C.C., Temporarily Assigned.
Both of these matters come on before the court on petitions for withdrawal of funds now in the custody of the surrogate pursuant to orders entered in the respective matters. In both instances monies were deposited as a result of the court's approval of settlements entered on behalf of the infants. Both petitioners seek partial withdrawal of funds presently on deposit. Both infants have attained the age of 18 or more.
Pursuant to N.J.S.A. 9:17B-1-2-3, said minors are no longer in that category but are to be treated as adults as of January 1, 1973. In view of the foregoing, there is no valid reason why the funds presently on deposit with the surrogate should not be released upon the filing of the usual refunding bond and release.
The foregoing should not only be applicable to the former infants herein involved, but there seems to be no valid reason why the surrogate should have to administer any estate being held in trust for infants wherein the former infants have now attained the age of 18.